DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/21 and 07/14/21 has been considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on 01/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,070,596 (i.e. corresponding to application 17/154,667) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-31 are allowed.

The following are details of the closest prior arts of record found:
Zhang et al. (US Patent 9,749,904) discloses a system for circuit switch voice roaming to LTE network comprising an interworking function IWF that serves as a virtual visitor location register / mobile switching center server and has interworking functionality facilitating the IMSI attach procedure towards the HLR system and supporting the standard voice call and SMS procedure when interfacing with home 
Xu et al. (US Patent Publication 2014/0169286) discloses a system for hub breakout roaming that enables providing data access to a user network device subscribed with a home network and roaming into a visited network wherein the hub breakout roaming system includes one or more packet data network gateway P-GW as well as a diameter routing agent DRA that is coupled to the mobility management entity MME of the visited network and the home subscriber server HSS of the home network in order to provide IP based services including voice over LTE VoLTE and wherein upon receiving a request for service or data access from the roaming UE, the MME of the visited LTE network communicates with the HSS of the home network via the DRA of the breakout system wherein the service profile of the UE is sent back by the HSS to the DRA to be forwarded to the MME and the DRA modifies and inserts one or more attributes in the service profile including the PDN GW identity which is the IP address of one of the P-GW of the hub breakout roaming system and wherein the serving gateway S-GW of the visited network establishes a GTP tunnel with the P-GW of the hub breakout system.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and examination, Claims 1-31 are found to be allowable because the closest prior art found of Zhang et al. (US Patent 9,749,904) and Xu et al. (US Patent Publication 2014/0169286) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “wherein the IWF comprises an IMS Core, … intercepting, by the DRA of the IWF, an Update Location Answer (ULA) message from the HPLMN to the VPLMN; mediating the ULA message to produce a mediated ULA message and sending the mediated ULA message to the VPLMN, wherein the mediated ULA message provides a Fully Qualified Domain Name (FQDN) or an IP address of the PGW of the IWF; … wherein the PGW is configured to break-out GTP data into the IMS Core of the IWF … and wherein the vMSC/VLR of the IWF bridges the IMS Core of the IWF and a Gateway MSC (GMSC) of the HPLMN enabling the UE to receive Mobile Terminated (MT) voice calls” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “An Interworking Function (IWF) … wherein the DRA is configured to intercept and mediate an Update Location Answer (ULA) message from the HPLMN to the VPLMN to produce a mediated ULA message and to send the mediated ULA message to the VPLMN; … wherein the mediated ULA message provides a Fully Qualified Domain Name (FQDN) or an IP address of the PGW to the SGW… an IMS Core in communication with the PGW and the vMSC/VLR, the IMS Core configured to break-out Mobile Originated (MO) voice calls to a Public Switched Telephone Network (PSTN) and configured to communicate with a Gateway MSC (GMSC) of the HPLMN via the vMSC/VLR enabling the UE to receive Mobile Terminated (MT) voice calls” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 17 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645